Citation Nr: 0716883	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1972, and from November 1990 to July 1991.  He also had 
additional periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a bilateral knee disability.  

The Board notes that on his substantive appeal dated in July 
2004, the veteran requested a hearing before a Veterans Law 
Judge in Washington, D.C.  He withdrew this request in 
January 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that remand is required to comply with the 
duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

The Board notes that the veteran's service medical records 
for his 1990 to 1991 period of active duty have not been 
associated with the claims file.  A request for these records 
was made in March 2004.  The response indicated that no 
records were available at "Address Code 13" but suggested 
that "Address Code 11" might yield the requested records.  
There is no indication that the RO made a subsequent request 
to "Address Code 11."  Thus, another request for service 
medical records should be made through appropriate channels 
to include "Address Code 11" and "Address Code 13", as the 
Board notes the veteran retired from the National Guard 
around the time-frame of the original request.  

Additionally, the Board notes that National Guard service 
medical records from 1996 forward have been associated with 
the claims file, but no records dating prior to that time 
have been obtained.  As a 1996 service medical record 
indicates he reported a twisting injury to the right knee 
about four years previously, such records are necessary to 
process the claim.  To assist in obtaining this information, 
the veteran should be asked to advise VA of the National 
Guard unit(s) to which he was assigned prior to 1996, as well 
as the specific date upon which the injury to his right knee 
occurred and where he was treated for it.  The RO should then 
attempt to obtain the appropriate service and/or other 
medical records, as well as verify that the injury occurred 
during a period of active or inactive duty training.  

Pursuant to 38 C.F.R. § 3.159(c)(3), VA must obtain a 
veteran's service medical records if relevant to the claim.  
Under section 3.159(c)(2), VA will make as many requests as 
necessary to obtain relevant records from a Federal 
department or agency, which includes service medical records. 
VA may end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain them 
would be futile.  

The record also suggests that the veteran receives Social 
Security Disability benefits.  Records from this 
determination are not presently associated with the claims 
file.  Such records should be obtained on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make another attempt 
to secure the veteran's service medical 
records for the November 11, 1990 to July 
21, 1991 period of service through 
official channels.  Such requests should 
continue until the records are obtained 
or it is specifically determined that 
further attempts to obtain such records 
would be futile.  The veteran should be 
notified if such records are not located.  

2.  The AOJ should ask the veteran to 
advise VA of the National Guard unit(s) 
to which he was assigned prior to 1996, 
as well as the specific date upon which 
the injury to his right knee occurred and 
where he was treated for it.  The RO 
should then attempt to obtain the service 
medical records through official 
channels, as well as verify that the 
injury occurred during a period of active 
or inactive duty training.  Such requests 
should continue until the records are 
obtained or it is specifically determined 
that further attempts to obtain such 
records would be futile.  The veteran 
should be notified if such records are 
not located.

3.  The AOJ should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated the 
veteran for his knee condition following 
his second period of active service.  
After securing the necessary release, the 
AOJ should obtain any identified records 
not already contained in the claims file.

4.  The AOJ should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should again review the 
record.  If additional development is 
necessary, such should be accomplished.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



